Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14-16, 18-20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In claim 1, line 7, the phrase “of the of a” should be changed to --of a--.  In claim 1, the phrases “said first aperture” and “said first separable portion” lack proper antecedent basis (see the method claim 23, lines 5-6 with respect to “a center panel”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-16, 18-20, and 22-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakiris et al. (2007/0063021; hereinafter Chakiris) in view of Conley et al. (2009/0091123; hereinafter Conley) and/or Moriarty et al. (2018/0222241; hereinafter Moriarty).  Chakiris discloses a multi-card package (10; Fig.s 8-10) comprising a plurality of cards (60; [0055]-[0059]) with each card being paper-based [0034] and having machine-readable indicia indicative of an account associated therewith, and a paper-based carrier (20, 30, 40; [0028]).  The paper-based carrier comprising a center panel (30) including a first aperture (53), a side flap (40) adjoined to the center panel along a first adjoinment line (54) and the side flap is folded over at least a portion of a first side of the center panel to define a seamless side edge, and a side panel (20) adjoined to the center panel along a second adjoinment line (54) and having a second aperture (53) corresponding to the first aperture, and the side panel is folded over and securely connected to opposing first and second edge portion of the first side of the center panel and a side edge portion of the folded side flap to define a secure, enclosed space within which the plurality of cards are disposed [0036].  Chakiris further discloses a separable portion (52, 54) defined by a plurality of perforations to form an opening to access the enclosed space for removal of the plurality of cards therethrough when the separable portion is removed from the package.  Chakiris also discloses the other claimed limitations except for the center panel comprises a first separable portion defined by a plurality of perforations and the side panel comprises a second separable portion defined by a plurality of perforations corresponding to the .
As to claim 2, Chakiris further discloses the multi-card package formed from cardboard material [0028] which is considered equivalent to at least about 90% by weight organic and biodegradable material as claimed.
As to claims 3 and 6, Conley further teaches the side flap is releasably attached to the card by peelable adhesive (901; Fig. 9; [0055]).
As to claim 5, Chakiris further discloses the plurality of cards are disposed in partially overlapping relation (Fig.s 9-10).
As to claims 7-9, Chakiris further discloses at least a bottom card of the plurality of cards is releasably attached to the first side of the center panel [0033].  It appears that Chakiris discloses the overlapping portions of the adjacent ones of the plurality of cards are releasably attached to one another (Fig.s 9-10) to prevent the cards from moving shipping and/or handling.
As to claim 10, Conley further teaches the side panel (110) is securely connected to the top and bottom edge portions of the first side of the center panel by non-releasable glue regions (900; [0053]).
As to claim 16, Chakiris further discloses the separable portion extends from side to side of the center panel.  To the extent that the multi-card package of Chakiris as modified further fails to show the separable portion extends from the one of the top and bottom edges of the center panel to an end location overlapped by at least one of the plurality of cards, and the separable portion is 
As to claim 22, Chakiris further discloses the carrier comprises a single piece construction with a first paperboard type having a first thickness [0028], and each of the plurality of cards comprises a second paperboard type having a second thickness [0033].  However, Chakiris further fails to disclose the second thickness is at least 75% greater than the first thickness.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-card package of Chakiris as modified so the multi-card package is constructed with the second thickness is at least 75% greater than the first thickness for better protecting the cards due to repeatably uses.
As to claims 23-40, the method of producing a paper-based multi-card package as claimed is rendered obvious to one of ordinary skill in the art by the method of making the multi-card package of Chakiris as modified.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552.  The examiner can normally be reached on Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUAN K BUI/Primary Examiner, Art Unit 3736